—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered June 9, 1993, convicting defendant, after a jury trial, of murder in the second degree (two counts) and attempted murder in the second degree, and sentencing him to concurrent terms of 25 years to life (twice) and 81h to 25 years, respectively, unanimously affirmed.
The prosecutor provided a good-faith foundation for her cross-examination of defendant concerning certain admissions he made to certain persons he denied knowing when, at sidebar, she identified a rebuttal witness who knew defendant as the source of the information (People v Alamo, 23 NY2d 630, cert denied 396 US 879). While some of the questions asked may have exceeded their proper purpose of testing credibility, in view of the overwhelming evidence of defendant’s guilt, including his distinctive appearance and the recovery of his fingerprint from the crime scene, any error in this regard was harmless (see, People v Crimmins, 36 NY2d 230). Concur—Ellerin, J. P., Wallach, Ross, Asch and Mazzarelli, JJ.